BUTTLER, P. J.
Plaintiffs appeal from a circuit court order affirming, as modified, the order of the Wallowa County Court declaring a statutory way of necessity over plaintiffs’ land for the benefit of a farm and residence on defendants’ land. Reformer ORS 376.105 to 376.120; repealed, Oregon Laws 1979, ch 862, § 12. The record in this court consists of only the trial court file, plus some exhibits. The trial court file includes a copy of the report of the Board of County Road Viewers, former ORS 376.105 and 376.110, together with a copy of the order entered in the county court.
There is nothing in the file to indicate what issues were formed in the county court under former ORS 376.115, which would determine the issues to be determined in the circuit court on appeal. See former ORS 376.120.
Given the state of the record before us, all we can decide is whether the appropriate procedure appears to have been followed, and the necessary findings made. There is no way for us to determine whether the findings are supported by the record. Within those limitations, we are satisfied that the report of the Board of County Road Viewers conforms to law. The order of the county court sets forth the necessary findings and approves the report of the Board of County Road Viewers; the circuit court order, from which this appeal is taken, incorporated the county court order and affirmed it, with two exceptions: the perpetual easement was reduced from 60 feet to 30 feet in width, and the amount of damages awarded to plaintiffs was increased to $3,258.50 from $1,000.
Finding no deficiencies on the face of the record before us, we affirm the order of the circuit court.
Affirmed.